FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 11/23/2021 in which claims 7, 18, 23-24 and 28 were canceled; and claims 21-22 and 25-27 were withdrawn. All the amendments have been thoroughly reviewed and entered.
Claims 1-6, 8-17, and 19-20 are under examination.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 8-10, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter et al (22 October 2009; US 2009/0263491 A1) in view of Chitkara et al (Pharm Res., 2013, 30: 2396-2409).
Regarding claim 1, Kreuter teaches a polymeric nanoparticle comprising an aqueous core enclosed in polymeric shell, wherein the aqueous core contains a hydrophilic therapeutic agent and the polymeric shell is formed from polymer such as PLGA-COOH (Abstract; [0012], [0015], [0017]-[0019], [0029],  [0035]-[0047], [0107]-[0134] and [0145]). Kreuter teaches the polymeric nanoparticle has a particle size of between 130 and 160 nm ([0041], [0107]-[0134]). Kreuter teaches the polymeric nanoparticles is produced by double emulsion technique ([0035], [0110], [0112], [0114]-
However, Kreuter does not teach the polymeric shell has a thickness less than 25 nm of claim 1.
Regarding the polymeric shell has a thickness less than 25 nm of claim 1, Chitkara teaches PLGA nanoparticle containing an aqueous core containing a hydrophilic drug (Abstract; page 2397, right column; page 2398, left column; page 2399 and Table 1; page 2400, right column; page 2401 and Fig. I; pages 2402-2403; page 2406, right column). Chitkara teaches the nanoparticles are produced by double emulsion technique and has high drug loading (page 1398, left column and pages 2401-2403). Chitkara teaches the thickness of the outer shell of the PLGA nanoparticle is 5-10 nm (page 2401, left column).
It would have been obvious to one of ordinary skill in the art to routinely optimize the thickness of the shell of the polymeric nanoparticle of Kreuter to a thickness of 5-10 nm, per guidance from Chitkara, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Chitkara provided the guidance to do so by teaching that the shell of the PLGA nanoparticles encapsulating a hydrophilic drug/compound which are produced by a double emulsion of water-in-oil-in-water, can be controlled or optimize to have a thickness of 5-10 nm, and such resultant polymeric nanoparticles have increased encapsulation efficiency of hydrophilic substances (Chitkara: left column; page 2399 and Table 1; page 2400, right column; page 2401 and Fig. I; pages 2402-2403; page 2406, right column), which is also the objective of Kreuter, to provide a 
Regarding claim 2, as discussed above, Chitkara provided the guidance for optimizing the thickness of the shell of the polymeric nanoparticle of Kreuter to a thickness of 5-10 nm, which is range with overlap or fall within the claimed range of 8-20 nm. Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameter, the optimization of the polymeric shell thickness would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 4, as discussed above, Kreuter teaches the polymeric nanoparticle has a particle size of between 130 and 160 nm.
Regarding claims 8-10 and 14, as discussed above, Kreuter teaches the polymeric shell is formed from polymer such as PLGA-COOH.
Regarding claim 15, as discussed above, Kreuter and Chitkara teaches the structural limitations of a polymeric nanoparticle comprising a polymeric shell formed of a polymer containing a non-polar segment and a polar terminal group (i.e., PLGA-COOH) that impermeable to water and an aqueous core containing a hydrophilic 
Regarding claim 16, Kreuter teaches the hydrophilic therapeutic agent is small molecule drug or diagnostic agent ([0043]-[0045] and [0107]-[0134]).
Regarding claim 17 and 19, Kreuter teaches the hydrophilic therapeutic agent has a high encapsulation efficiency of greater than 40% ([0107]-[0134]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant argues by alleging that Kreuter was completely silent on a polymeric nanoparticle containing one or more aqueous cores as required by claim 1. Applicant alleged that that based on the formation processes described in Kreuter, one can reach the conclusion that Kreuter nanoparticles do not contain one or more aqueous cores. Applicant presented Exhibits A-F to support Applicant’s position that during water-oil-water-double-emulation, hydrophilic doxorubicin hydrochloride, once dissolved in an aqueous solution, dissociates into doxorubicin, which, due to its hydrophobicity, partitions into an oil solution, containing polymer PLA, PLGA or PLGA-COOH, and upon removing the water and oil, disperses with a solid polymeric PLA, PLGA or PLGA-COOH matrix. Applicant alleged that Kreuter does not mention these nine nanoparticles, prepared using PLA, PLGA or PLGA-COOH, have any structural differences, indicating that they are substantially similar to each other in structure, and thus, doxorubicin disperses well with a solid polymeric matrix formed of PLGA-COOH, as it does with a solid polymeric matrix formed of PLA or PLGA. (Remarks, pages 7-8).

In response, the Examiner disagrees. Applicant’s arguments in view of the evidence from Exhibits A-F are acknowledged, but insufficient to obviate the standing 103 rejection over Kreuter and Chitkara. It is noted that at least paragraphs [0065], [0073], [0110], [0112], [0114]-[0118], [0120], [0122] and [0126] of Kreuter disclosed that the polymeric nanoparticles were prepared by double emulsion technique in which doxorubicin hydrochloride (HCl) (a hydrophilic drug) was dissolved in an aqueous solution. Likewise, Chitkara’s polymer nanoparticles were prepared by double emulsion technique in which Gemcitabine HCl (a hydrophilic drug) was dissolved in an aqueous solution (Chitkara: Abstract; page 2397, right column; page 2398, left column; page 2399 and Table 1; page 2400, right column; page 2401 and Fig. I; pages 2402-2403; page 2406, right column), and Chitkara confirms that the polymer of PLGA from Kreuter used in the double emulsion technique forms the shell that surrounded the hydrophilic core that was formed from Gemcitabine HCl (a hydrophilic drug) dissolved in the nd paragraph; pages 5-8), which is same as the PLGA-COOH polymer used Kreuter ([0110], [0112], [0114]-[0118], [0120], [0122], [0126], [0145] and [0146]). This is evidence to support the Examiner’s position that the core containing doxorubicin HCl of Kreuter is indeed an aqueous core.
To this end, Applicant’s evidence from Exhibits A-F have no basis to obviate the standing 103 rejection over Kreuter and Chitkara, as such evidence failed to support Applicant’s position that Kreuter’s nanoparticles do not contain one or more aqueous cores. This is because Exhibits A confirmed that salt forms of a pharmaceutical active agent improved aqueous solubility of the pharmaceutical active agent (Exhibits A: Abstract; page 89, right column), thereby doxorubicin hydrochloride of Kreuter was indeed a hydrophilic bioactive agent. This is also supported by Applicant’s Exhibit B which specifically indicates that Doxorubicin HCl is doxorubicin in hydrophilic form (Exhibit B: Abstract). Aside from the disclosures mentioned above from Exhibits A and B, the remainder of Exhibit B as well as Exhibit C-F have no pertinence to the cited prior arts’ polymer nanoparticles produced by double emulsion technique in which hydrophilic 
Exhibit B is drawn to doxorubicin-loaded electrospun fiber mats, which is a different drug delivery system than the cited prior arts (Exhibit B: Abstract; page 19792), thereby is irrelevant to the cited prior arts’ polymer nanoparticles produced by double emulsion technique in which hydrophilic drugs (doxorubicin HCL and gemcitabine HCl) dissolved in an aqueous solution forms the aqueous core and said aqueous core was surrounded by a shell made from PLGA.
Exhibit C is drawn to reduction-sensitive lipid-polymer hybrid nanoparticles (LPNPs) drug delivery system composed of monoethoxy-poly(ethylene glycol)-S-S-hexadecyl soybean lecithin, and poly(D,L-lactide-co-glycolide) was used for codelivery doxorubicin and a Chinese herb extract triptolide (Exhibit C: Abstract; pages 1853-1855). It is clear that the drug delivery system of lipid-polymer hybrid nanoparticles described in Exhibit C is quite different from the cited prior arts, as the cited prior arts are not lipid-polymer hybrid nanoparticles. Thus, Exhibit C is irrelevant to the cited prior arts’ polymeric nanoparticles produced by double emulsion technique in which hydrophilic drugs (doxorubicin HCL and gemcitabine HCl) dissolved in an aqueous solution forms the aqueous core and said aqueous core was surrounded by a shell made from PLGA.
Exhibit D is drawn to doxorubin/indocyanine green loaded polymeric nanoassemble characterized by a compact poly(γ-glutamic acid)/doxorubicin complexes-encapsulated PLGA-rich core covered with the co-assembly of amphiphilic D-α-tocopheryl polyethylene glycol succinate, 1,2-distearoyl-sn-glycero-3-
Exhibit E is drawn to nanoscale water-in-oil-in-water double emulsions prepared by adding a silica precursor polymer, hyperbranched polyethoxysiloxane, to the oil phase without any additional surfactants to form water@SiO2@polymer@SiO2 nanocapsules (Exhibit E: pages 1-3), which is structurally different from the polymeric nanoparticles of the cited prior arts, as Exhibit E forms silica nanocapsules and the cited prior arts are drawn to PLGA nanoparticles. Thus, Exhibit E is not pertinent to the issue of the claimed invention or that of the polymeric nanoparticles containing aqueous core and a PLGA shell.
Exhibit F is drawn to siRNA delivery dynamics of lipid-polymer hybrid nanoparticles in which siRNA-loaded lipid-polymer hybrid nanoparticles are characterized by a core-shell structure consisting a PLGA matrix core coated with lamellar DOTAP structures with siRNA localized both in the core and in the shell (Exhibit F: Abstract; pages 22-23). It is clear that the drug delivery system of lipid-polymer hybrid nanoparticles described in Exhibit F is quite different from the cited prior arts, as the cited prior arts are not lipid-polymer hybrid nanoparticles. Thus, Exhibit F is 
As such, MPEP §2141 Ill states: “[t]he proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which are more convincing than the evidence which have been offered in opposition to it.

Applicant argues by alleging that TEM images of Chitkara nanoparticle shows that “the core-shell structure was clearly visible with core being more electron dense as compared to the shell,” which Applicant alleged that such TEM images indicate that the nanoparticle contains a solid core, and presented Exhibit G to support Applicant’s position. Applicant further alleged that by contrast, four exemplary nanoparticles covered by claim 1 (from Figures 1, 3, 5 and 8 of Specification each have a TEM image showing that the aqueous cores are much less electron dense as compared to the shell per Exhibit G, given that water, having a low atomic number, is invisible in the TEM images. Thus, Applicant concluded that Chitkara nanoparticles contains a solid core, not one or more aqueous cores as required by claim 1. (Remarks, page 9).

In response, the Examiner disagrees. Applicant’s arguments in view of the evidence from Exhibit G acknowledged, but insufficient to obviate the standing 103 rejection over Kreuter and Chitkara.
As discussed above, at least paragraphs [0065], [0073], [0110], [0112], [0114]-[0118], [0120], [0122] and [0126] of Kreuter disclosed that the polymeric nanoparticles were prepared by double emulsion technique in which doxorubicin hydrochloride (HCl) (a hydrophilic drug) was dissolved in an aqueous solution. Likewise, Chitkara’s polymer nd paragraph; pages 5-8), which is same as the PLGA-COOH polymer used Kreuter ([0110], [0112], [0114]-[0118], [0120], [0122], [0126], [0145] and [0146]). This is evidence to support the Examiner’s position that the core containing doxorubicin HCl of Kreuter is indeed an aqueous core.
To this end, Applicant’s evidence from Exhibit G has no basis to obviate the standing 103 rejection over Kreuter and Chitkara, as such evidence failed to support Applicant’s position that Kreuter’s nanoparticles do not contain one or more aqueous cores. This is because Exhibit G is drawn to core/shell microspheres synthesized by 
Exhibit G also does not support Applicant’s allegation that TEM images indicate that the nanoparticle of Chitkara contains a solid core. Applicant’s allegation in view of Exhibit G is misplaced. TEM image is used to show/determine core-shell structure of nanoparticles. TEM image does not specify whether the core is solid or aqueous, and thus, Applicant failed to show where in Exhibit G that showed that the polymeric nanoparticles of Chitkara produced by double emulsion technique contains a solid core. In fact, contrary to Applicant’s allegation, Chitkara particularly indicated that the core was an aqueous core (Chitkara: page 2398, left column; and 2401, right column). 
As such, MPEP §2141 Ill states: “[t]he proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which are more convincing than the evidence which have been offered in opposition to it.
As a result, for at least the reasons discussed above, and in view of the preponderance of evidence, claims 1-2, 4, 8-10, 14-17 and 19 remain rejected as being obvious and unpatentable over the combined teachings of Kreuter and Chitkara.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter et al (22 October 2009; US 2009/0263491 A1) in view of Chitkara et al (Pharm Res., 2013, 30: 2396-2409), as applied to claim 1 above, and further in view of Lien et al (8 February 2007; US 2007/0031504 A1; previously cited).
The polymeric nanoparticle of claim 1 is discussed and said discussion are incorporated herein in its entirety.
Kreuter and Chitkara do not expressly teach the diameter of the core of claims 5 and 6.
Regarding claims 5 and 6, Lien teaches polymeric nanocapsules (nanoparticles) having a thin outer hydrophobic shell and an inner liquid core, wherein the liquid core can be optimize such the total mass of the liquid core in the nanoparticles greater 80% by weight and Lien showed the diameter of the liquid core relative to the shell being greater than 80% that of the outer diameter (shell) of the nanoparticle ([0006], [0007], [0015], [0024], [0028], [0031]-[0034] and Figure 1).
It would have been obvious to one of ordinary skill in the art to optimize the aqueous core in the polymeric nanoparticle of Kreuter and Chitkara such that the aqueous core has a diameter greater than 70% or 80% that of the outer diameter of the polymeric nanoparticle, per guidance from Lien, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do because Kreuter, Chitkara and Lien are commonly drawn to polymeric nanoparticles containing an aqueous core, and Lien provide the guidance and showed that the diameter of the aqueous core can be optimize to have a diameter of greater than 80% that of the shell of the nanoparticles by teaching that total mass of the core can be as high as 95% 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant argues by alleging that neither Kreuter, Chitkara nor Lien teaches or suggest any nanoparticle containing one or more aqueous core as required by claim 1. (Remarks, page 10, 1st and 2nd paragraphs).

In response, the Examiner disagrees. As discussed above on pages 7-13 of this office action, and contrary to Applicant’s allegation, Kreuter and Chitkara do in fact teach nanoparticle containing aqueous core.
As a result, for at least the reason discussed above, and in view of the preponderance of evidence, claims 5-6 remain rejected as being obvious and unpatentable over Kreuter, Chitkara and Lien for the reason of record.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter et al (22 October 2009; US 2009/0263491 A1) in view of Chitkara et al (Pharm Res., 2013, 30: 2396-2409), as applied to claims 1, 7 and 9 above, and further in view of Smith et al (22 December 2011; US 2011/0311616 A1; previously cited).
The polymeric nanoparticle of claims 1, 7 and 9 are discussed above, and said discussion are incorporated herein in its entirety.
Kreuter and Chitkara do not expressly teach the polymeric nanoparticles has an outer diameter of 30-100 nm of claim 3; and the positively charged group of claim 11.
Regarding claims 3 and 11, Smith teaches nanoparticles formed from amine-modified PEGylated PLGA, wherein the nanoparticles encapsulates a hydrophilic drug using the w/o/w emulsion technique ([0010], [0017]-[0022], [0026]-[0029], [0089]-[0095], [0106], [0110]; Fig.1). Smith teaches the nanoparticles provide good encapsulation efficiency (i.e., 51% of the drug was entrapped in the nanoparticles) ([0140]). Smith teaches the nanoparticles have a particle size from 10-300 nm, and the particle size is optimizable ([0022]). 
It would have been obvious to one of ordinary skill in the art to optimize the nanoparticles of Kreuter and Chitkara to a particle size from 30-100 nm, and produce the claimed invention. One of ordinary skill in the art would have been motivate do so because as discussed above, Smith provided the guidance to do so by teaching that the particle size of the PLGA nanoparticles of Kreuter and Chitkara is an optimizable parameter in which the particle size of the nanoparticles can be optimize to have a particle size from 10-300 nm, which overlaps the claimed parameter of 30-100 nm. 
It would also have been obvious to one of ordinary skill in the in the art to incorporate the amine-modified PEGylated PLGA as the polymer in forming the basis of the nanoparticles of Kreuter and Chitkara, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Kreuter, Chitkara and Smith are common drawn to polymeric nanoparticles for encapsulation of hydrophilic drug using w/o/w emulsion technique, and Smith provided the guidance for using amine-modified PEGylated PLGA as the polymer for forming the basis of the nanoparticles. One of ordinary skill in the art would have reasonable expectation of making such modification to the polymeric nanoparticle of Kreuter and Chitkara because the objective of Kreuter and Chitkara was also to provide a polymeric nanoparticle with improved encapsulation efficiency of hydrophilic drugs. Thus, it would have been obvious to look to other polymer construct such as amine-modified PEGylated PLGA for forming the construct of the polymeric nanoparticles with a reasonable expectation that 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant argues by alleging that neither Kreuter, Chitkara nor Smith teach or suggest a nanoparticle containing one or more aqueous cores as required by claim 1. (Remarks, page 11).

In response, the Examiner disagrees. As discussed above on pages 7-13 of this office action, and contrary to Applicant’s allegation, Kreuter and Chitkara do in fact teach nanoparticle containing aqueous core.
As a result, for at least the reason discussed above, and in view of the preponderance of evidence, claims 3 and 11 remain rejected as being obvious and unpatentable over Kreuter, Chitkara and Smith for the reason of record.


Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter et al (22 October 2009; US 2009/0263491 A1) in view of Chitkara et al (Pharm Res., 2013, 30: 2396-2409), as applied to claims 1, 7, 9 and 16 above, and further in view of Jiang et al (21 August 2014; US 2014/0235803 A1; previously cited).
The polymeric nanoparticle of claims 1, 7, 9 and 16 are discussed above, and said discussion are incorporated herein in its entirety.
Kreuter and Chitkara do not expressly teach the zwitterionic group of claim 12 and the bioactive agent of claim 20.
Regarding claims 12 and 20, Jiang teaches nanoparticles formed from a polymer construct of a polyester and sulfobetaine monomers, wherein the nanoparticles encapsulates any therapeutic agent including nucleic acids such as siRNA using the emulsification technique (abstract; [0092]-[0096], [0182]-[0189], [0193], [0208], [0214]; claims 1-4). Jiang teaches the resultant nanoparticles provide high drug-loading capacity ([0182] and [0214]).
It would have been obvious to one of ordinary skill in the in the art to incorporate the polymer construct of a polyester and sulfobetaine monomers as the polymer in forming the basis of the nanoparticles of Kreuter and Chitkara, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Kreuter, Chitkara and Smith are common drawn to polymeric nanoparticles for encapsulation of hydrophilic drug using an emulsification technique, and Jiang provided the guidance for using the polymer construct of a polyester and sulfobetaine monomers as the polymer for forming the basis of the nanoparticles. One of ordinary skill in the art 
It would also have been obvious to one of ordinary skill in the art to incorporate nucleic acid such as siRNA as the therapeutic agent encapsulated in the polymeric nanoparticle of Kreuter and Chitkara, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Jiang provided the guidance for incorporating nucleic acid such as siRNA as the drug that can be encapsulated in a polymeric nanoparticle, and Kreuter and Chitkara has indicated that any hydrophilic drug is suitable for incorporating as the drug in the polymeric nanoparticle (Kreuter: [0042]-[0045]; Chitkara: Abstract and page 2408; ). Thus, it would have been merely simple substitution of one known therapeutic agent suitable for delivery from polymeric nanoparticle for another to achieve a predictable polymeric nanoparticle that provide delivery or release of the therapeutic agent to the desired environment. As such, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant argues by alleging that Jiang describes at paragraphs [0007] a long list of solid cores, and not aqueous cores. Thus, Applicant alleged that neither Kreuter, Chitkara nor Jiang teach or suggest a nanoparticle containing one or more aqueous cores as required by claim 1. (Remarks, page 12, paragraphs 1-4).

In response, the Examiner disagrees. As discussed above on pages 7-13 of this office action, and contrary to Applicant’s allegation, Kreuter and Chitkara do in fact teach nanoparticle containing aqueous core.
As a result, for at least the reason discussed above, and in view of the preponderance of evidence, claims 12 and 20 remain rejected as being obvious and unpatentable over Kreuter, Chitkara and Jiang for the reason of record.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter et al (22 October 2009; US 2009/0263491 A1) in view of Chitkara et al (Pharm Res., 2013, 30: 2396-2409), as applied to claims 1, 7 and 9 above, and further in view of Lowes et al (4 August 2005; US 2005/0169882 A1).
The polymeric nanoparticle of claims 1, 7 and 9 are discussed above, and said discussion are incorporated herein in its entirety.
Kreuter and Chitkara do not expressly teach the neutral group is saccharide of claim 13.
Regarding claim 13, Lowe teaches nanoparticles formed from polymer material containing a hydrophobic segment such as poly(lactic acid) and hydrophilic segment such as dextran, wherein the nanoparticles encapsulates an aqueous core containing a hydrophilic active agent ([0027], [0029]-[0035], [0037]-[0038], [0045]; claims 1-5, 8, 10 and 17-19). 
It would have been obvious to one of ordinary skill in the in the art to incorporate the polymer material containing a hydrophobic segment such as poly(lactic acid) and hydrophilic segment such as dextran as the polymer in forming the basis of the nanoparticles of Kreuter and Chitkara, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Lowe provided the guidance to do so by teaching the polymer material containing a hydrophobic segment such as poly(lactic acid) and hydrophilic segment such as dextran is a suitable polymer construct for forming nanoparticles which encapsulate hydrophilic active agents with high encapsulation efficiency (Lowes: [0046]), which is also the objective of the nanoparticles of Kreuter and Chitkara, to improve encapsulation efficiency of drugs. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant argues by alleging that neither Kreuter, Chitkara nor Lowes teach or suggest a nanoparticle containing one or more aqueous cores as required by claim 1. (Remarks, page 13).

In response, the Examiner disagrees. As discussed above on pages 7-13 of this office action, and contrary to Applicant’s allegation, Kreuter and Chitkara do in fact teach nanoparticle containing aqueous core.
.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DOAN T PHAN/Primary Examiner, Art Unit 1613